ITEMID: 001-57614
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 1989
DOCNAME: CASE OF KAMASINSKI v. AUSTRIA
IMPORTANCE: 2
CONCLUSION: Preliminary objection rejected (non-exhaustion);Violation of Art. 6-1;No violation of Art. 14+6-1 and 14+6-3-c;Not necessary to examine Art. 13;Non-pecuniary damage - finding of violation sufficient;Costs and expenses award - Convention proceedings
JUDGES: J.A. Carrillo Salcedo
TEXT: 10. The applicant is a citizen of the United States, now residing in Connecticut, United States of America. He entered Austria in the summer of 1979 and was arrested in Mödling (Lower Austria) on 4 October 1980 on suspicion of fraud and misappropriation under a warrant issued by the Innsbruck Regional Court (Landesgericht). On the same day he was taken to Vienna where, on 6 October 1980, the Vienna Regional Criminal Court (Landesgericht für Strafsachen) remanded him in custody. On 15 October he was transferred from Vienna to the Innsbruck Regional Court Prison (Landesgerichtliches Gefangenenhaus).
11. The applicant was interrogated by police officers on 15 October, 6 November and 16 December 1980. During the questioning on 15 October interpretation was provided by a prisoner who, however, had only a limited knowledge of English. The person who interpreted on 6 November, whilst not a registered interpreter, was someone regularly asked to assist at police interviews when no registered interpreter was available. It cannot be established from the evidence adduced whether the person who provided interpretation on 16 December 1980 was a registered interpreter or not. In accordance with the usual practice the applicant received neither copies nor written translations of the records of these interrogations.
12. Registered interpreters were present during the pre-trial interrogations by several investigating judges on 17 October, 27 October, 28 November and 1 December 1980. The procedure followed was that the investigating judge put a question or a series of questions in German to the applicant through the interpreter and the applicant replied in English through the interpreter. The judge then had the typist record a summary of the applicant’s answers which he considered relevant. The extent to which the recorded version was interpreted for the applicant at the end of the interrogation was disputed. On at least two occasions the applicant refused to sign the record on the ground that it was written in a language he could not understand.
13. On the applicant’s motion granted by the competent court, an official legal aid defence counsel was appointed for him by the Tyrol Bar Association. This lawyer set out in writing the applicant’s objections to his detention on remand. However, the applicant wrote to the court on 31 October 1980 complaining that the lawyer did not speak English sufficiently well, and the lawyer asked to be relieved of his duties as counsel for the same reason. In view of this situation the remand review hearing of 19 November was adjourned at the applicant’s request. The Review Chamber (Ratskammer) instructed the investigating judge, inter alia, to take steps for the appointment of another lawyer with sufficient command of English. As a result Dr Wilhelm Steidl, a lawyer who is also a registered interpreter for the English language, was nominated legal aid defence counsel on 26 November.
14. Dr Steidl visited the applicant for the first time on 3 December 1980 for at least fifteen minutes. On the same day he also appeared for the applicant at the adjourned remand review hearing before the Review Chamber. Immediately thereafter he lodged a complaint on the applicant’s behalf against the Review Chamber’s decision to prolong the detention on remand. Subsequent visits by Dr Steidl were made on 19 and 30 December 1980 and 21 January and 9 February 1981.
15. On 16 February 1981 the indictment, a document of six pages, was served on the applicant at a session before the Innsbruck Regional Court. The applicant was charged with aggravated fraud (sections 146 and 147 § 3 of the Criminal Code) on seven counts and misappropriation (section 133 §§ 1 and 2 of the Criminal Code) on one count. The alleged offences consisted essentially of failure to pay certain bills, notably rent and telephone invoices. A registered interpreter was present, but the extent to which the indictment was interpreted is in dispute between the parties. The session lasted about an hour. The defence counsel did not appear and was eventually contacted by telephone, when he informed the applicant that he would not attend the session since this would serve no useful purpose and advised against raising any objection to the indictment.
The minutes of this session record that the defendant was given notice of the indictment, that he asked for it also to be served upon his defence counsel, and that he entered an objection (Einspruch) to it. His grounds for the objection included the following. He had already written nine letters presenting the evidence sought. Despite his repeated requests he had never received any of the telephone invoices he was accused of not having paid. He had also demanded to be confronted with incriminatory evidence but had never obtained this evidence for review. With the assistance of the judge he formulated a general objection that the indictment was defective and accordingly requested its review. According to a note appended to the minutes, Mr Kamasinski refused to confirm by his signature that he had been given notice of the indictment for the reason that he did not as a matter of principle sign documents drafted in German.
Neither on this occasion, nor later, was Mr Kamasinski provided with a written translation of the indictment.
16. Upon return to his cell, the applicant wrote the following letter to his defence counsel:
"As you know I received the indictment today. Perhaps you would be kind enough to explain to me why you arranged to be telephoned instead of being present to give me advice? How in [deleted expletive] name can you advise me before ever seeing that which you are to advise about? The young doctor ?? told me I had to make up my mind instantly concerning whether or not to appeal. He typed something out and when I made a correction by inking out an obvious mistake, the ?? went [deleted expletives]. ‘You cannot alter what I write for you to sign, it is forbidden’. I told him to do the then appropriate thing with the paper and he ordered the interpreter ... to sign it.
... I wish you to give me legal advice concerning the indictment:
1. Are there grounds for appeal?
2. What are the grounds available to appeal against an indictment?
3. Can I call witnesses on my behalf and compel them to attend the trial?
4. Will you assist me in a legal manner?
It certainly appears as though you believe the decision on my guilt is pre-ordained otherwise you would not advise others that I will be found guilty without ever seeing the evidence, discussing it with me or ever seeing the indictment. Of course, you have advised me I would be freed on the same basis ..."
17. Four days later, on 20 February 1981, Dr Steidl came to visit the applicant in prison and informed him that he would withdraw the objection to the indictment since it was bound to be rejected. This he did by a letter of the same day.
Dr Steidl paid further pre-trial visits to the applicant on 16 March, 27 March and 1 April. The applicant was absent from his cell for one hour, thirty minutes and twenty minutes respectively.
18. On 12 March 1981 the applicant wrote to Dr Steidl in the following terms:
"... I shall be writing Dr Braunias [the judge presiding over the Chamber of the Regional Court competent to hear the case] asking him to please help me to obtain EFFECTIVE legal counsel, in the event I do not see the evidence and file prior to 19 March, which is only two weeks before the trial! ..."
The applicant wrote another letter on 16 March instructing Dr Steidl to ensure the attendance at the trial of all witnesses against him and to summons two defence witnesses to appear.
The same day Dr Steidl filed a written motion for the hearing of five witnesses, including Mrs Rebecca Wellington, together with a motion for some of them to be enjoined to bring certain documents. He later filed additions to this evidentiary motion by telephone. In particular, he asked on 31 March for Mrs Theresia Hackl to be summonsed to testify at the trial.
19. On 16, 19, 23 (or 24) and 30 March 1981 the applicant sent letters to the presiding judge.
In his letter of 16 March the applicant asked for trial in camera because of fears concerning his personal security. The contents of this letter were also explained over the telephone to the presiding judge by the prison legal officer, Dr P. In view of these fears a detective officer in plain clothes was eventually asked to attend the trial.
The applicant’s letters of 19, 23 (or 24) and 30 March to the presiding judge, which were carried by hand from the Regional Court Prison to the Regional Court in the usual way, are now missing from the court file, and not indexed there. The Government are unable to give an explanation therefor.
The contents of these letters were a source of dispute. The applicant asserted that their essentials were as summarised in subsequent letters he addressed to the presiding judge after the trial (see paragraph 23 below). According to the Government, on the other hand, as far as the presiding judge remembers the missing letters contained repetitions of matters already on the file. The presiding judge, so the Government stated, asked the applicant’s counsel to read the letters and to discuss their contents with his client; the judge invited counsel to raise the arguments made in the letters at the trial and to introduce motions accordingly.
20. The applicant wrote in the following terms on 25 March 1981 to the prison legal officer, Dr P.:
"Dr P.,
May I have an answer to my last note?? There is only 5 working days until the trial which is scheduled on the 2nd of April. I have not had an answer to any requests sent [to] Dr Braunias. Does he ignore me because I write only in English? Does he also ignore the Austrian law in the same way as the U-richter [investigating judge]? I have not yet seen the evidence irrespective of the fact I have an assigned lawyer. Having a lawyer that does nothing does not satisfy justice.
You people must be crazy to think you can carry on a system of justice in such an oppressive manner.
What do I have to do after six months to get the consideration I deserve? Must I hurt myself? Certainly you understand what is going on and you can easily telephone Dr Braunias and inquire.
I will not write you or Dr Braunias again. If I do not have a satisfactory reply in accord with Austrian law and the European Human Rights Convention, Article 6 (art. 6) by the end of the day of March 26, Thursday, I shall take drastic steps! I have had enough of this charade."
21. As confirmed by the prison records, a letter from the applicant to the public prosecutor was transmitted in the usual way on 30 March 1981. However, the prosecutor’s office has no note of ever receiving the letter. According to the applicant, in it he requested the prosecutor’s assistance in obtaining defence evidence and was critical of the services of Dr Steidl.
22. On 1 April 1981, the day before the trial opened, the applicant was visited by two officers of the United States Embassy in Vienna. According to a memorandum subsequently drawn up by one of them for the files of the Embassy the applicant "complained that his public defender, Dr Steidl, had not discussed his defence with him yet and that he had had no chance to review the court file himself. (Dr Steidl had told me over the phone several days ago that he had spent a total of three hours discussing the defence with Mr K. and that he would see him again shortly before the trial)".
23. After the trial the applicant wrote a number of letters to the presiding judge.
In one, dated 4 May 1981, he said:
"Please note that on the 19th of March last, I wrote you requesting access to the records and informing you that Dr Steidl had not yet prepared me nor studied the records of the Court. I requested you to discharge Dr Steidl if his assignment was the basis to refuse me access to the records. On the 30th of March, I wrote you again to inform you that Dr Steidl had not prepared me for the trial nor provided or translated all the relevant witness statements. You ignored both letters and further did not answer a letter requesting permission to present certain documents in English. I realise surely that it was the duty for Dr Steidl to take up these matters with you but he refused to do anything."
In a subsequent letter dated 18 May he summarised the contents of his letters of 16, 19 and 30 March and complained about not having received any response. This letter, together with a German translation prepared by the prison legal officer, was forwarded to the presiding judge on 26 May. There, the applicant stated the "important elements" of his previous letters as follows:
"...
2. On the 19th of March, I wrote you a letter to request an inspection of the court records (Akteneinsicht) and informed you therein that I had little knowledge of any of the alleged evidence, documentary or testimonial. I specifically asked you to discharge Dr Steidl if his representation of me was to be a basis of denying me direct access to the evidence. I stated that it was more important for me to know of the basis of the allegations (so as to prepare a defence) than to be represented by a lawyer. I presume that you did not give me access to the evidence requested nor did you discharge Dr Steidl because you did not understand my letter. (To this date, I do not have knowledge of the majority of the evidence).
3. On the 19th of March I also requested permission to present documentary evidence in English, which request I presume was never answered because it was not understood.
4. On the 30th of March I wrote to inform you that my appointed lawyer, Dr Steidl, had still not prepared me for the trial on the 2nd of April nor given me access [to] or knowledge of the prosecution evidence. (The situation remained the same as reported in my letter of the 19th of March except that at 4:15 in the afternoon of April 1st, Dr Steidl came to inform me that no further preparation was necessary since ‘nothing’ would happen to me on April 2nd).
..."
24. The trial before the Innsbruck Regional Court, sitting as a court with lay assessors (Schöffengericht), took place on 2 April 1981. It was attended by two officers of the United States Embassy in Vienna as observers but apparently by no members of the public. The Court was composed of two professional judges and two lay assessors.
It is the applicant’s contention, as corroborated by the United States consular observers, that the indictment read out at the beginning of the trial was not interpreted into English. However, according to the consular observers, the applicant, when asked, said that he understood the charges and he and his counsel waived interpretation of the indictment.
After the indictment was read out, Mr Kamasinski was invited to make a statement and was questioned by the presiding judge pursuant to section 245 of the Code of Criminal Procedure (Strafprozessordnung) (see paragraph 49 below). The record shows that he stated, among other things, that he was not guilty of any criminal charge.
25. About halfway through the trial, there was apparently a dispute between the applicant and his defence counsel as to whether requests should be made for the hearing of further witnesses including a lawyer, Dr E., who had been acting as the applicant’s business agent responsible for settling his debts and whom the applicant suspected of double-representation. Dr Steidl, considering this suspicion as an attack against the reputation of Austrian lawyers in general, thereupon asked the court to be discharged from his functions as the applicant’s defence counsel. However, the court rejected this request. Dr Steidl accordingly continued to represent the applicant until the end of the trial. There is no mention in the record of Mr Kamasinski’s having asked for replacement of his legal aid defence counsel.
In his concluding address to the court Dr Steidl asked for a "lenient judgment" ("mildes Urteil") for Mr Kamasinski.
26. Mrs Rebecca Wellington and Mrs Theresia Hackl, two prosecution witnesses summonsed to attend at the request of the defence (see paragraph 18 above), did not appear at the trial. With the consent of the defence and the prosecution, the pre-trial deposition of Mrs Hackl was read out to the court pursuant to section 252 § 1.4 of the Code of Criminal Procedure. The applicant had not been provided with an English translation of this deposition. The applicant himself furnished evidence as to the payment of his debts to Mrs Wellington. A third witness, Mrs Hedda Bruck, did not appear because she had not been called by either the prosecution or the defence. Evidence on matters to which she could have spoken was taken from other witnesses who did testify.
The court refused a motion by both the prosecution and the defence to institute investigations into Mr Kamasinski’s bank account in New York, as well as a motion, eventually submitted by defence counsel on Mr Kamasinski’s insistence, for the lawyer, Dr E., to be called.
27. A registered interpreter was present, sitting next to the applicant’s defence counsel to the left of the judges’ bench, while the applicant was sitting at a distance of about 6 to 7 metres from his defence counsel facing the bench.
The record of the trial states that an interpreter attended but, in accordance with the usual practice, does not specify which of the statements made during the trial were interpreted or the extent to which this was done. It is uncontested that questions put to prosecution witnesses by the court and the public prosecutor were not interpreted, whereas the extent to which witnesses’ answers and other statements were interpreted is a subject of dispute. In accordance with the usual practice the interpretation provided was not simultaneous but consecutive and summarising.
According to the record of the trial, no formal objection was raised by the defence at the time with respect to the extent of the interpretation provided.
28. The minutes, which are fifteen pages long, record the applicant’s opening declaration as to the various charges, the testimony of seven persons heard as witnesses, the motion made by the prosecution and the defence to institute investigations into the applicant’s bank account in New York, the motion made by the defence to hear three more witnesses and to inquire through Interpol whether the applicant had previously been convicted in America, the United Kingdom and Belgium. According to the record a number of documents were read out, including the pre-trial deposition of Mrs Hackl. Finally, the minutes record the final submissions by the prosecution and the defence, the court’s decision to refuse to take further evidence and the declaration made by the prosecution reserving its right to lodge a plea of nullity in respect of that decision. They conclude by stating that the court gave judgment, together with its reasons, and indicated possible means of appeal. The last sentence reads: "The parties made no comment."
29. Mr Kamasinski was found guilty of aggravated fraud and misappropriation and sentenced to eighteen months’ imprisonment, inter alia on charges involving debts owed to Mrs Hackl, Mrs Wellington and Mrs Bruck. After recounting the facts found, the judgment records the defendant’s declaration that he was not guilty of any criminal offence. According to the judgment, he essentially admitted having incurred the debts for rent and telephone covered by the first seven counts in the indictment but asserted that he had been willing and able to pay these debts. The court held that this defence was contradicted by the evidence before it. With regard to Mrs Wellington the court referred to the fact that the evidence adduced by the applicant himself showed that he had only partly settled his debt to her. He was also ordered to pay ATS 80,890 to two private parties (Privatbeteiligte) who had appeared as witnesses for the prosecution and who had claimed compensation (section 47 § 1 of the Code of Criminal Procedure). The applicant and the consular observers are agreed that only the verdict and the sentence, but not the reasons, were interpreted into English. The Government, on the other hand, concur with the finding of the Supreme Court (see paragraph 37 below) that the judgment, including the reasons, was orally translated in all essential parts.
The written judgment was served upon the defence counsel, Dr Steidl, on 19 May 1981. The following day, Dr Steidl visited the applicant in prison, but declined to translate the whole text of the judgment for him. The applicant received a copy thereof (in German) on 27 May but was not provided with a written translation.
30. On various dates between October 1980 and February 1981, Mr Kamasinski was served with invoices in respect of interpretation charges incurred during the course of the pre-trial investigation. However, following the intervention of the United States Embassy, the Austrian authorities eventually confirmed in September 1981 that he was not liable for interpretation costs.
31. Subsequent to the trial, on 6 April 1981, the applicant wrote a letter to the prison legal officer asking him to convey to the presiding judge his request to have a new defence counsel appointed, as he did "not get along with Dr Steidl", and also asking for advice what to do in order to obtain a new lawyer. This letter was forwarded to the competent department of the Regional Court on 7 April where it was received the next day. The applicant also wrote to Dr Steidl informing him that he had asked for the appointment of another defence counsel. On 5 May he wrote in similar terms to the President of the Tyrol Bar Association.
32. In addition he sent a number of letters to the presiding judge (dated 6 and 21 April and 4 and 18 May 1981). In the letter of 21 April he said:
"It is now almost three weeks since your judgment and I have not a copy nor has it been translated to me which is required by Austrian law and international law as I understand it. It would be proper for me to know what I have been tentatively convicted of so that I may write to the States and obtain the evidence (which Dr Steidl did not do) for the appeal to Vienna.
Therefore, may I please have a copy of the judgment (Urteil) or in the alternative a translation of the Urteil.
For six months I have been prevented from defending myself through the assignment of an attorney who did absolutely nothing to help me, but actually participated against me in the prosecution."
The letter of 4 May included the following:
"It is now one month since I appeared before your Court and you pronounced judgment (Urteil) and I still do not know what you said or the legal basis. The translator (Dolmetscher) only stated that I was found guilty and sentenced to 18 months in prison. I have no knowledge beyond that and clearly I do not expect Dr Steidl to do more than he has in the past; absolutely nothing. Unfortunately, I am being additionally punished due to my lack of understanding of the German language. The appointment of Dr Steidl to defend me has been consistently utilised as the ‘legal’ basis to deny me rights available to any Austrian or to me if I understood German. One month is more than adequate time for me to be informed of what you said in Court or pronounced in the written ‘Urteil’.
I have advised you that I wish to appeal the ‘Urteil’ with a ‘Nichtigkeitsbeschwerde’ [plea of nullity] to the Supreme Court of Austria in accord with applicable laws. One of the grounds of the ‘Nichtigkeitsbeschwerde’ is that I was deprived of effective assistance of a defender in that Dr Steidl did absolutely nothing to prepare me for the trial and refused to obtain any evidence on my behalf. On the basis that Dr Steidl has failed to perform his explicit obligation to defend me correctly and that such is a ground of the appeal, it is therefore impossible for Dr Steidl to represent me in the prosecution of the ‘Nichtigkeitsbeschwerde’. On this account, I have written to Dr Ernst Mayr, President of the Rechtsanwaltskammer [Bar Association], to request appointment of an English-speaking lawyer.
[Passage reproduced in paragraph 23 above.]
Because I am in the difficult position of not being effectively represented and not understanding the language, I can only attempt to do what I feel is correct legally and ethically. I am hereby informing you of the grounds for the appeal, which grounds are substantial, and which grounds should be properly presented by an experienced Austrian Attorney. (To date, I have not been visited by an Attorney for the purpose of preparing a ‘Nichtigkeitsbeschwerde’.) If I am not presenting the grounds correctly, it is only due to lack of legal advice."
The letter of 18 May (passages of which are set out at paragraph 23 above) was accompanied by a translation into German. In it the applicant reiterated that "on the 4th of May I wrote to you to inform you of some of the grounds of the Nichtigkeitsbeschwerde as well as the grounds for appointment of a new lawyer".
As before, the applicant received no response from the presiding judge.
33. On 20 May 1981 the applicant was once more visited in prison by Dr Steidl. At the applicant’s request this meeting was attended by the prison legal officer. The applicant repeated his request to have another defence counsel appointed.
By letter of 21 May 1981 Dr Steidl asked the Tyrol Bar Association to be discharged of his duties as defence counsel. On 22 May the Bar Association appointed Dr Schwank as new defence counsel for the applicant. Dr Schwank was notified thereof on 26 May.
34. On 29 May 1981 a partner of Dr Steidl came to see Dr Schwank in his office and gave him a draft appeal (Berufung) and plea of nullity (Nichtigkeitsbeschwerde) prepared by Dr Steidl (consisting of three pages) and also some copies from the court file. On 1 June Dr Schwank visited the applicant in prison. The statement setting out the plea of nullity and the appeal (against sentence and the compensation order) was then drawn up and filed on 2 June, the day on which the time-limit for filing expired. Dr Schwank also prepared a translation of the judgment for the applicant.
35. The plea of nullity was essentially based on the following grounds:
(a) (under section 281 § 1.1a of the Code of Criminal Procedure - see paragraph 51 below) that the applicant was not adequately represented by counsel during the proceedings and in particular during the trial;
(b) (under section 281 § 1.3, taken together with sections 244, 250 and 252, of the Code - ibid.) that the interpretation during the trial was insufficient, and in particular that neither the indictment nor the written depositions nor the oral testimony of certain witnesses nor the questions put to witnesses by the presiding judge and the public prosecutor were interpreted into English;
(c) (under section 281 § 1.3, taken together with section 260, of the Code - ibid.) that save for its operative part the judgment was neither interpreted on the spot nor translated thereafter;
(d) (under section 281 § 1.4 of the Code - ibid.) that the trial court had not granted either the prosecution or the defence motions to have investigations carried out with the defendant’s bankers or the defence motions for the hearing of evidence from two witnesses;
(e) (under section 281 § 1.5 - ibid.) that the judgment was not sufficiently reasoned;
(f) (under section 281 § 1.9a and b - ibid.) that the trial court had incorrectly interpreted certain facts which established lack of fraudulent intent.
36. With regard to the factual allegations concerning the scope of interpretation during the trial, the Supreme Court (Oberster Gerichtshof) conducted an inquiry in accordance with section 285f of the Code of Criminal Procedure (see paragraph 52 below). The presiding judge of the Innsbruck Regional Court was questioned by the reporting judge of the Supreme Court over the telephone. A note on this conversation, which was placed in the Supreme Court’s file on 31 August 1981, reads as follows (translation into English provided by the Government):
"The presiding judge, Regional Court Justice Dr Braunias, replied as follows to an inquiry by telephone:
Contrary to the allegations made in the plea of nullity, all essential points of the indictment, of the witnesses’ depositions, of the contents of the documents read out in court as well as of the judgment, including its reasoning, were translated by the interpreter who had been summoned and by counsel for the defence, Barrister Dr Steidl (who is a qualified English interpreter), at the trial which was attended by two members of the United States Embassy. The defendant was also permitted to comment on the charges and on each piece of evidence without any time-limit, as well as to put questions to the witnesses."
Neither the applicant nor his counsel was given notice of this inquiry or advised of its results.
37. On 1 September 1981, after having obtained the view of the Procurator General (Generalprokurator), the Supreme Court, sitting in chambers (see paragraph 52 below), rejected the plea of nullity, essentially on the following grounds.
As to the complaint that the applicant had not been adequately represented by counsel during the trial, the Supreme Court found that the Regional Court was only under a duty to appoint a defence counsel and to invite him to attend the trial as well as any other proceedings in which the defendant was allowed to participate. It was not, however, for the Regional Court to supervise the activities of the defence counsel, who was not subject to the control of the Court but to the disciplinary authority of the appropriate bar association. Accordingly, no ground for nullity could be derived from any insufficient performance by the defence counsel of his duties.
With respect to the interpretation during the trial, the Supreme Court observed that the Regional Court had not only appointed an interpreter to assist during the trial but that it had also appointed, at the applicant’s request, a defence counsel who was at the same time an English interpreter and with whom the applicant could communicate in his mother tongue. As a matter of law, neither an incomplete translation nor a failure to appoint an interpreter as such constituted a ground for nullity. They could at best be a source of challenge, under section 281 § 1.4 of the Code of Criminal Procedure (see paragraph 51 below), if a corresponding motion had been denied at the trial. Besides (im übrigen), the inquiry carried out by the Supreme Court pursuant to section 285f of the Code of Criminal Procedure had shown that, contrary to the allegations in the applicant’s plea of nullity, all essential parts of the indictment, of the testimony of witnesses, of the documents read out during the trial and also of the judgment, including its reasons, had been interpreted by the registered interpreter. Furthermore, the applicant had had the opportunity to comment on the charges and the evidence without any time restriction and also to put questions to witnesses.
38. The date of the public hearing for the appeal against sentence and the compensation order was notified to Mr Kamasinski pursuant to section 286 § 2 of the Code of Criminal Procedure and his counsel, Dr Schwank, was summoned to attend.
On 11 November 1981 Mr Kamasinski lodged an application for his personal attendance before the Supreme Court, arguing, inter alia, that the determination of the sentence necessitated an assessment of his personality and that this required his presence. Moreover, the file before the Supreme Court included articles from the daily newspaper "Kurier" which were prejudicial to him and might adversely influence the Supreme Court. The articles, which had been published on 14, 15 and 16 November 1980 and which described him as an American espionage agent dangerous to the Republic of Austria, had also been in the file of the trial court. Lastly, he submitted, as his appeal concerned also the civil-law aspects of the judgment, it would be unfair if the private parties to whom he had to pay compensation could appear before the Supreme Court but not himself.
This application was rejected by decision of the Supreme Court on 20 November 1981 on the ground that no concrete indications suggesting a need for the accused’s personal attendance at the hearing on the appeal lodged solely for his benefit were apparent from the court files or from his application. If he harboured the belief that his personal presence would enable him to argue that the criminal proceedings had come about essentially as a result of a chain of unfortunate circumstances and misunderstandings, above all of a linguistic nature, he was unaware of the rule that the question of guilt can no longer be canvassed in the appeal proceedings. Moreover, all further circumstances set forth in his application could be put forward by his lawyer at the hearing. The Supreme Court’s ruling was served on Mr Kamasinski’s counsel.
39. The grounds for appeal against sentence were essentially that the trial court had failed to take into account a number of mitigating considerations, such as Mr Kamasinski’s lack of criminal record, his maintenance obligations to his wife and child, his error in not realising the criminal character of his conduct and the fact that the monetary qualifying limit for aggravated fraud (ATS 100,000) had been exceeded by only a small amount.
The appeal was dismissed by the Supreme Court on 24 November 1981 after a hearing at which the applicant was represented by defence counsel. The Supreme Court considered that the sentence imposed by the Regional Court was adequate and that the relative weight of mitigating and aggravating circumstances had been correctly assessed. The adjudication of compensation to two private parties had been in accordance with the law and therefore there was no reason to refer the decision on this issue to the civil courts as requested by the applicant. The Supreme Court’s judgment also lists those present at the appeal hearing and there is no indication that the private parties whose compensation claims the Regional Court had upheld were present or represented at that hearing.
40. The applicant was released from prison on 16 December 1981 and subsequently detained with a view to his deportation to the United States of America. He was eventually deported in January 1982.
41. Section 100 of the Austrian Code of Criminal Procedure provides as follows:
"The investigating judge shall have translated by a registered interpreter any documents drawn up in a language other than the one used in court (nicht gerichtsüblich) if they are relevant to the investigation and have them put in the file together with the translation."
Under the terms of section 163 of the Code:
"Where a witness does not have knowledge of the language used in court (Gerichtssprache), an interpreter shall be called in unless both the investigating judge and the court clerk have a command of the foreign language. In the official record of the hearing or an annex thereto the depositions of the witness shall be recorded in that language only where it is necessary to quote the actual expressions used by the person examined (section 104 § 3)."
According to section 104 § 3, such a necessity exists if the expressions used are important for judging the matter or if it is to be expected that the official record will be read out at the trial.
By virtue of section 198 § 3 of the Code, section 163 also governs, mutatis mutandis, interrogations of a person charged with an offence (Beschuldigter) if that person does not have knowledge of the language used in court.
42. It follows from the context of the above provisions that they relate to the pre-trial investigations conducted by the investigating judge (Voruntersuchung). However, by virtue of section 248 § 1 of the Code, the rules to be observed by the investigating judge shall also be applied by the presiding judge when examining witnesses or experts at the trial. There is no express provision concerning the rules to be followed for the examination of the accused at the trial if he does not have knowledge of the language used in court, but it appears that in practice the rules governing the examination of witnesses are applied by analogy.
43. The qualifications of registered interpreters (allgemein beeidete gerichtliche Dolmetscher) are specified in the Court Experts and Interpreters Act 1975 (Bundesgesetz über den allgemein beeideten gerichtlichen Sachverständigen und Dolmetscher, Bundesgesetzblatt für Österreich No. 137/1975). According to section 14 of this Act, the provisions regarding experts and requiring, inter alia, special knowledge (Sachkunde) and trustworthiness (Vertrauenswürdigkeit) (cf. section 2 § 2 (a) and (e)) are also applicable to interpreters.
44. Section 39 § 1 of the Code of Criminal Procedure provides that in all criminal cases the accused has the right to have a defence lawyer (Verteidiger) whom he may choose among the persons included in a list kept by the Court of Appeal.
45. Under certain conditions an official defence lawyer (beigegebener Verteidiger) must be assigned to the accused. He may either be a legal aid lawyer to be paid by the State or an ex officio lawyer to be appointed in cases of necessary representation at the expense of the accused. The procedure to be followed is set out in section 41 of the Code, which, in so far as relevant, reads:
"(2) If the person charged with a criminal offence (the accused) is unable ... to bear the costs of his defence, the court shall at [his] request decide that he will be given a defence lawyer whose costs [he] will not have to bear if and in so far as this is necessary in the interests of justice, in particular the interests of an appropriate defence. ...
(3) If, for a trial before an assize court or a court with lay assessors, the accused or his legal representative has not chosen a defence lawyer, and if no defence lawyer has been assigned under paragraph 2 above, the court shall of its own motion appoint a defence lawyer whose fees will have to be borne by the accused unless the conditions for appointing a defence lawyer under paragraph 2 above are satisfied. ..."
Section 42 § 2 further provides:
"If the court has decided to assign a defence lawyer, it shall notify the Committee of the Bar Association competent for the area in which the court is situated so that this Committee may appoint a practising lawyer (Rechtsanwalt) as defence lawyer."
46. The replacement of a defence lawyer in the course of the proceedings is governed by section 44 § 2 of the Code, which reads:
"The person charged with a criminal offence may at any time transfer the mandate of a freely chosen defence lawyer to another defence lawyer. Likewise, the mandate of an officially assigned defence lawyer shall be terminated as soon as the person charged designates another defence lawyer. However, in such cases the change in the person of the defence lawyer must not lead to any delay in the proceedings."
The Practising Lawyers Act (Rechtsanwaltsordnung, Imp. Law Gazette No. 96/1868 as amended) now provides that, in certain cases including conflict of interest or bias, the officially assigned defence lawyer shall be replaced by another defence lawyer (section 45 § 4 in the version of Bundesgesetzblatt für Österreich No. 383/1983). This provision did not exist at the relevant time. However, in practice an officially assigned defence lawyer could be replaced by the Committee of the Bar Association if this seemed appropriate.
47. Section 9 § 1 of the Practising Lawyers Act requires a practising lawyer to perform his mandate in accordance with the law and to defend the rights of the party he is representing attentively, in good faith and conscientiously ("mit Eifer, Treue und Gewissenhaftigkeit"). Under section 11 § 1, he is obliged to carry out his mandate as long as it has not been terminated and he is responsible for failure to do so. However, according to established case-law (Österreichische Juristen-Zeitung, Evidenzblatt, 1969, no. 353) he is not subject to control by the court as to whether he has performed his tasks correctly and reasonably ("richtig und zweckmässig"). On the other hand the Government pointed out at the public hearing on 19 June 1989 that the Convention has the status of constitutional law in Austria, with the consequence that the courts are under a duty to secure compliance with Article 6 § 3 (c) (art. 6-3-c) which guarantees a defendant’s right to legal assistance.
There is no provision requiring the appointment of a defence lawyer with a knowledge of the language of the accused if the accused does not understand or speak the language used in court, but in practice, if requested by the defendant and if possible, a lawyer with sufficient command of the defendant’s language will be nominated.
48. Inspection of the court files by the defendant or by his defence counsel is governed by section 45 § 2 of the Code of Criminal Procedure, which provides:
"The investigating judge shall permit the defence lawyer on request to inspect the court files, except the records of deliberations, on the premises of the court and to make copies thereof; alternatively the investigating judge may also deliver photocopies to the lawyer. Where the defendant is not legally represented, he himself is entitled to these rights of defence counsel, and a defendant who is in detention may be permitted to inspect the files on the premises of the detention centre or prison. ..."
49. Section 245 of the Code of Criminal Procedure enables the defendant to make an initial statement. Immediately after the opening of the trial the defendant is questioned by the presiding judge as to the contents of the indictment. If the defendant pleads not guilty to the indictment, the presiding judge must explain to him that he is entitled to counter the charges with a coherent statement of the facts and to submit his observations with regard to each individual item of evidence. The defendant is not obliged to answer any questions put by the judge.
50. Section 271 of the Code of Criminal Procedure deals with the keeping of records of the trial:
"(1) On pain of nullity a record shall be kept of the trial which shall be signed by the president and by the clerk of the court. It should contain the names of the members of the court present, of the parties and of their representatives, document all essential formalities of the proceedings, in particular set out what witnesses and experts were heard and which parts of the files were read out, whether the witnesses and experts were sworn and for what reason they were sworn, and finally all motions submitted by the parties and the decisions taken by the president or the court thereon. The parties are free to demand the setting down of specific points in the record in order to preserve their rights.
(2) Where the actual words used are of importance, the president shall at the request of a party at once order individual passages to be read out.
(3) The answers of the defendant and the depositions of the witnesses or experts shall only be mentioned if they contain deviations from, alterations of or additions to the statements set down in the files or if the witnesses or experts are heard for the first time at the public session.
(4) If the president or court thinks fit, they can order all depositions and pleadings to be taken down in shorthand; this shall always be ordered where a party requests it in good time and deposits the costs in advance. The shorthand notes shall, however, be transcribed into ordinary script within 48 hours, shall be submitted for verification by the president or a judge delegated by him, and shall be attached to the record.
(5) The parties are free to inspect the finished record and its enclosures, and to make copies thereof."
51. A plea of nullity before the Supreme Court can only be based on the specific grounds enumerated in section 281 § 1 of the Code of Criminal Procedure. Thus a plea of nullity may be lodged
"1a. if the defendant was not represented throughout the trial hearing by counsel although such representation was obligatory;
...
3. where during the trial hearing there has been a breach of, or a failure to comply with, a provision in respect of which it is expressly provided that such breach or failure shall entail nullity;
...
4. if no decision has been taken at the trial on a motion of the person lodging the plea of nullity or if an interim decision rejecting a motion or objection of the person lodging the plea of nullity has been taken in a manner which disregarded or incorrectly applied legal provisions or procedural principles whose observance is necessary for securing a procedure in conformity with essential requirements of the prosecution and of the defence;
5. if the judgment of the trial court ... gives no or manifestly insufficient reasons for its decision;
...
9. if the judgment was rendered in breach or misapplication of a statute in relation to the issue
(a) whether the act with which the defendant is charged amounts to a criminal offence within the jurisdiction of the courts;
(b) whether there are circumstances which exclude punishment or prosecution in respect of the act ...;
(c) ..."
Examples of the kind of ground referred to in paragraph 1.3 are failure to recite the indictment at the commencement of the trial (as required by section 244 of the Code of Criminal Procedure), failure to bring to the knowledge of the defendant the testimony of witnesses heard in his absence (as required by section 250 of the Code), and failure to state in the judgment the grounds supporting any finding of guilt (as required by section 260 of the Code). However the failure to make such recitals in a language which a non-German speaking defendant can understand does not constitute a fatal error requiring a verdict of guilty to be nullified (see the judgment of the Supreme Court in the present case - paragraph 37 above).
52. According to section 285c of the Code of Criminal Procedure, the Supreme Court, after having obtained the view of the Procurator General, shall deliberate in private if the Procurator General or the reporting judge has proposed the application of, inter alia, section 285d or f of the Code. Section 285d provides for, inter alia, rejection of a plea of nullity by a decision in private if the Supreme Court unanimously considers that pleas based on sub-paragraphs 1 to 8 of section 281 § 1 are manifestly ill-founded.
By virtue of section 285f the Supreme Court, "when deliberating in private, may ... order that inquiries be made as to facts relating to alleged procedural defects (section 281 § 1.1-4)".
Where the Supreme Court does not render its decision in private, an unrepresented defendant in custody has to be informed of the date set down for the hearing and advised that he may only appear through a lawyer (section 286 § 2). In the case of a represented defendant only the defence lawyer is informed of the date (section 286 § 3). Under the terms of section 287 § 3 the defendant or his lawyer is always entitled to the last word (letzte Äusserung) at the hearing.
53. In principle Supreme Court proceedings in respect of an appeal against sentence are public (see section 294 §§ 4 and 5 of the Code of Criminal Procedure). The question of guilt or innocence may not be canvassed in such appeal proceedings. When the appeal has been lodged solely by the defendant, the Supreme Court has no power to impose a severer sentence than that passed at first instance (section 295 § 2 of the Code).
54. The defendant’s presence at the public hearing of his appeal is governed by section 296 § 3, second sentence, which at the relevant time provided:
"As regards the fixing of a day for the public hearing and the procedure, sections 286 and 287 are applicable mutatis mutandis, provided that the defendant not in custody shall always be summoned and that the defendant in custody may be caused to be brought before the court."
Section 296 § 3 was amended in 1983 and 1987. The second sentence now provides that the defendant in custody shall be brought before the court if he so requests in his appeal or in his counter-statement or if his presence appears to be necessary in the interests of the proper administration of justice or for other reasons.
Section 296 § 3, last sentence, further specifies that "if the appeal is directed against the adjudication of civil claims, the private party concerned shall also be summoned" (translation from German).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 14
6
NON_VIOLATED_PARAGRAPHS: 6-1
